People v Brown (2019 NY Slip Op 05413)





People v Brown


2019 NY Slip Op 05413


Decided on July 3, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 3, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
SHERI S. ROMAN
FRANCESCA E. CONNOLLY, JJ.


2017-08670
 (Ind. No. 249/17)

[*1]The People of the State of New York, respondent,
vHenry Brown, appellant.


Laurette D. Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Glenn Green of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Barbara Kahn, J.), rendered July 12, 2017, convicting him of sexual abuse in the first degree and failure to register or verify as a sex offender, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Pursuant to a plea agreement, the defendant pleaded guilty to sexual abuse in the first degree (Penal Law § 130.65[3]) and failure to register or verify as a sex offender (Correction Law § 168-t). The defendant was sentenced, as a second felony offender, to a determinate term of imprisonment of five years and a five-year period of postrelease supervision on the conviction of sexual abuse in the first degree, and a definite term of incarceration of one year on the conviction of failure to register or verify as a felony, to run concurrently, in accordance with the plea agreement.
Contrary to the defendant's contention, the sentence imposed was not excessive (see People v Suitte , 90 AD2d 80).
MASTRO, J.P., BALKIN, ROMAN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court